Citation Nr: 1016777	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in which the RO denied 
service connection for PTSD.  

In a July 2008 decision, the Board denied service connection 
for PTSD.  The Veteran, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court issued a 
Memorandum Decision vacating the Board's July 2008 decision 
and remanding the claim to the Board for proceedings 
consistent with the Court's decision.

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the North Carolina Division of Veterans 
Affairs (as reflected in a February 1999 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In an October 2007 letter, that 
organization revoked its representation of the Veteran.  The 
revocation occurred prior to the certification of the 
Veteran's appeal to the Board in November 2007, and notice 
was sent to both the RO and the Veteran.  Because the 
revocation was done properly and did not adversely affect the 
Veteran's interests, and the Veteran has not chosen another 
representative since that time, the Board recognizes the 
Veteran as proceeding pro se is this appeal.  See 38 C.F.R. § 
14.631 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that further 
action on the claim on appeal is warranted.

The Veteran contends that he has PTSD related to his Vietnam 
service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

In a March 2006 stressor statement, the Veteran reported that 
he served in Vietnam from April 1968 to April 1969 and was 
stationed at Camp Evans.  He stated that, while at Camp 
Evans, he came under frequent attacks by enemy incoming 
rockets, mortars, and sniper fire.  His service personnel 
records confirm that he served in Vietnam from April 1968 to 
April 1969, and reflect that he served as a cook and a cook's 
helper with the HHC 2nd Battalion, 7th Cavalry Regiment, 1st 
Cavalry Division.  The Veteran submitted an excerpt from a 
June 2001 Board decision which indicated that the U.S. Armed 
Service Center for Research of Unit Records (USACRUR) (now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)) had supplied extracts of Operational Reports - 
Lessons Learned from the 1st Cavalry Division and the 191st 
Ordinance Battalion for the period from February through 
October 1968 which documented enemy attacks against Camp 
Evans.  In support of his claim for service connection, the 
Veteran also submitted the report of a private psychiatric 
examination conducted in May 2005.  That report reflects that 
Dr. E.W.H. rendered Axis I diagnoses of chronic PTSD and 
chronic major depression.  On Axis IV, he listed Vietnam War 
stressors.  The psychiatrist noted that the Veteran gave a 
history of receiving incoming enemy fire, witnessing the 
deaths and injuries of fellow soldiers, and having his base 
overrun by the enemy in Vietnam.  The psychiatrist made no 
mention of whether he had reviewed any of the Veteran's 
service treatment records or service personnel records.

In the Memorandum Decision, the Court found that VA failed to 
satisfy the duty to assist the Veteran in obtaining documents 
to substantiate his claim.  See Memorandum Decision, at p. 2.  
The Court found that the excerpt from the June 2001 Board 
decision, pertaining to another Veteran, indicated that 
USACRUR possesses documentation that might confirm that Camp 
Evans came under attack while the Veteran was assigned there.  
The Court found that remand was necessary so VA could attempt 
to verify the Veteran's alleged stressors.  See Memorandum 
Decision, at p. 3.  

The Board is bound by the findings contained in the 
Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 
527-28 (1997) (under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and, therefore, the Board is not free to do 
anything contrary to the Court's prior action with respect to 
the same claim).

The above findings require the Board to remand the claim so 
the AMC/RO can attempt to verify the claimed stressor of 
coming under enemy attack at Camp Evans.  

Further, the Board notes that the record includes the report 
of the May 2005 psychiatric examination performed by Dr. 
E.W.H., reflecting a diagnosis of PTSD related to Vietnam War 
stressors.  The Board points out, however, that an essential 
criterion for service connection for PTSD is a link between 
the Veteran's PTSD and a verified in-service stressor.  See 
38 C.F.R. § 3.304(f).  

Thus, if, on remand, a stressor is verified, the Veteran 
should be afforded a VA medical examination to obtain an 
opinion regarding whether he has PTSD related to service.  

As a final matter, the Board notes that the record suggests 
that the claims file currently before the Board may be a 
rebuilt file.  In March 2005, the RO requested the Veteran's 
service treatment records and service personnel records from 
the National Personnel Records Center (NPRC).  In an April 
2005 response, the NPRC furnished the Veteran's October 1966 
Report of Medical History and enlistment examination, as well 
as his immunization record.  No other service treatment 
records have been associated with the claims file.  The NPRC 
reported that these were all the available service treatment 
records, as prior health records had been furnished to the 
Winston-Salem RO in August 1970.  As the claim is being 
remanded, the Board finds that further attempts should be 
made to obtain any outstanding service treatment records.  If 
no additional service treatment records are available, that 
fact should be documented, in writing, in the record, and the 
Veteran should be provided notice of that fact.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
relevant service department, and/or any 
other relevant agency, to obtain any 
outstanding service treatment records.  
If no additional service treatment 
records are available, that fact should 
be documented, in writing, in the record, 
and the Veteran should be provided notice 
of that fact.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for PTSD.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review. 

3. The AMC/RO should compile all 
information regarding the Veteran's 
claimed stressors, including any 
statements provided by the Veteran, and 
submit this information to the JSRRC.  
The AMC/RO should request that the JSRRC 
attempt to verify the claimed stressors.  
If unable to provide such information, 
the JSRRC should be asked to identify the 
agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly. 

4. Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
event(s), if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  

5.  If and only if a stressor is 
verified, the Veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified. 

Based on a review of the record, and 
examination of the Veteran, and 
considering the identified stressor(s), 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that that the Veteran has PTSD related to 
an event in service.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


